Mathews, J.,
delivered the opinion of the court.
ln this case the wife claims a separation from her husband, as to bed and board, and also a partition of property. She obtained a judgment in the court below, favorable to both , , , , claims, and the defendant appealed.
The fat^er °f the plaintiff appeared as a witness, and was permitted to testify in pursuance of the provisions of the act 1 , 1 1 of the legislature, made m relation to married persons who claim a divorce. This law clearly renders ascendants corn-petent witnesses to prove cruel and unjustifiable treatment on ^ie Parlí ei^er °i the spouses towards the other. In the present case the father was permitted to testify as to the wife’s ^ *. j property, and to this part of his testimony an exception was taken. We are of opinion, that on this branch of the cause he was not a competent witness, and thus far his testimony 1 7 J .must be rejected. The case was tried in the court below without the intervention of a jury. The record shows ample P100^ to support, the judgment then rendered in relation to the partition of property, without the testimony of the father, and it is not presumable that the judge a quo was influenced rendering the final judgment by improper evidence,
ft ^ therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.